DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 
	Claims 7 and 15 are currently pending and are allowable.

This Application is a continuation of U.S. Application No. 11/750128, filed May 17, 2007; which claims benefit of priority to provisional application No. 60/801266, filed May 18, 2006, and benefit of priority to provisional application No. 60/895405, filed March 16, 2007.


Terminal Disclaimer

The terminal disclaimer filed on May 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,835,576 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Rejections:


	The rejection of claims 7 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eskeland et al., in view of Lee et al., as evidenced by Volker et al., is withdrawn.
	The rejection of claims 7 and 15 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,835,576, is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Eskeland et al. and Lee et al.
Eskeland et al. teach the administration of a composition comprising dried, fertilized avian eggs, including chicken, duck, and ostrich eggs, which are free of viable pathogens (Col. 1, Lines 39-51; Col. 2, Lines 54-60; Col. 3, Lines 22-30).  The composition can further comprise a pharmaceutically acceptable ingredient (Col. 3, Lines 1-21).  As Eskeland et al. teach the preparation of whole eggs, the composition inherently comprises egg yolk membrane (Col. 2, Lines 42-44).  Additionally, the composition inherently comprises follistatin, as fertilized avian eggs comprise follistatin, including 16-33 µg/mg (0.015-0.03 ng/mg) follistatin per egg (white + yolk) (see Volker et al., Para. 8).  The composition includes about 1 to about 50 g fertilized dried avian egg administered daily (claim 1, 7-10).  
Lee et al. teach that muscle mass can be increased in a eukaryotic organism by administration of an agent that affects myostatin signal transduction, including follistatin (Title; Abs.; Para. 121, 363).  
However, neither Eskeland et al. nor Lee et al. teach or render obvious administration of at least 1 ng of follistatin per mg of the sports nutrition composition, where 1 to 200 grams per dose of the composition is administered.  This amount of follistatin is at least 33 times higher than the 15-30 µg/mg of follistatin in an average avian egg.  As such, these limitations, when taken in conjunction with the whole of the claimed method, are not deemed to be taught or rendered obvious by the prior art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 7 and 15 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653